Citation Nr: 1542201	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection of an acquired psychiatric condition to include anxiety disorder and dysthymic disorder, chronic.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
December 2011 rating decision by a Regional Office (RO) of the Department of
Veterans Affairs (VA).  The matter was remanded in November 2014 for further development.

As noted in the November 2011 remand, the Veteran also disagreed with a January 2011 rating decision that denied entitlement to service connection for tinnitus.  The RO has since issued an October 2011 rating decision in which it granted service connection.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The Veteran presented testimony at a Board hearing in June 2014.  A transcript of
the hearing is associated with the Veteran's claims folder.


FINDING OF FACT

The Veteran's acquired psychiatric conditions, to include anxiety disorder and dysthymic disorder have not been to have caused or aggravated by the Veteran's service connected coronary artery disease.  


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric condition to include anxiety disorder and dysthymic disorder, chronic have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2011 and July 2015, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed the relevant issues.  The RO also obtained a January 2014 VA medical opinion from an examiner who reviewed the claims file.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Board hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49   (1995) (en banc).

Correspondence from Behavioral Health Services dated in August 2009 and March 2010 (VBMS, 3/27/14) reflect that the Veteran presented with symptoms consistent with dysthymia, anxiety disorder not otherwise specified, alcohol abuse (in full sustained remission), and polysubstance abuse (in full sustained remission).  

The Veteran underwent stenting of the ostial right coronary artery for unstable anginal syndrome in June 2010 (VBMS, 3/27/14, p. 81).  

A June 2010 mental health clinic intake/evaluation reflects that the Veteran still experienced chest pain and that he worried about there still being an issue with his heart (VBMS, 3/27/14, p. 34).   

A December 2010 correspondence reflects that the Veteran's dysthymia and anxiety disorder had improved (VBMS, 3/27/14, p. 78).  He stated that he had not had a panic attack in over a year; that he had adequate support from family; and that he has been capable of addressing his life stressors.  He was cleared from a mental health perspective for all Air Force Reservist duties, including deployment.   

A January 2011 medical record reflects that the Veteran's anxiety had worsened since he was diagnosed with cardiac disease (VBMS, 3/27/14, p. 3).  However, it then stated that his symptoms improved since being treated with-antidepressants.  His depression was less intense and he has not had an anxiety attack in 1.5 years.  The Veteran was cleared for Reserve duty including deployment.  

A February 2011 outpatient treatment report includes a diagnosis of moderate stress related to job, finances, relationship with stepdaughter (Virtual VA, 12/12/11, pgs. 12-16).  The Veteran acknowledged that depression began in approximately 1984.  He had some financial concerns at that time, as well as stress related to military service, but these were not acute problems.  He also stated that he started drinking excessively around that time and would continue to do so for many years, likely compounding his mood problems.  At the time of the examination, he reported that he rarely drank and denied using illicit substances.  He stated that his mood tended to vary from day to day.  Sometimes, he felt reasonably well and on other occasions, he felt inexplicably "blah" and apathetic.  He stated that he was particularly sad about 2 months ago, yet was not able to link it to a particular trigger.  He stated that it had been common for him, over the years, to feel "down for no reason...I thought it was normal and that everyone was like that."  He did report a few chronic stressors (work-related issues, financial concerns, and tensions with his 13-year old stepdaughter).  He also alluded to the stress of a recent angioplasty, for a 90% blocked coronary artery, and the medical bills that accompanied the procedure.

The examiner noted that it was unclear what triggered his symptoms initially, but a lack of emotional closeness to his family, while growing up, may have contributed to his pervasive and chronic sense of dysphoria.  The examiner noted that recently, he has had to deal with financial concerns and tensions with his stepdaughter.  Despite these troubles, the Veteran was coping adequately.  He still had days of gloom or anhedonia.  He was diagnosed with dysthymic disorder with moderate stress related to job, finances, and relationship with stepdaughter.

An August 2011 treatment report reflects that the Veteran was feeling better since he started taking Wellbutrin.  He was less dysphoric and anxious, less "fixated" on ongoing problems, and "more focused" on his daily tasks.  He noted that the Veteran still grappled with concerns about his health (especially recurrent chest pains), financial issues, and work- related stress.  However, he had been coping reasonably well overall.

The Veteran's wife submitted a November 2011 correspondence in which she stated that she has noticed changes in the Veteran's behavior since the coronary stent was placed in 2010.  She stated that since receiving the news of the coronary artery disease, the Veteran's entire demeanor changed.  She stated that he felt every little twinge in his heart and took "tons of medications."  He just wanted to feel normal again and not have to worry about what or when something will happen again.  She stated that he had large periods of time where he was depressed or feeling down and that he constantly worries about his health and what his life expectancy will be.  His sex drive had also diminished.

The Veteran underwent a VA examination in December 2011.  The examiner reviewed the claims file in conjunction with the examination.  He acknowledged a treatment note dated 12/14/09 indicating anxiety disorder, along with complaints of short-term memory, fatigue, and concentration problems.  Other notes indicated treatment for depression with medications since 2002.  The examiner also noted the November 2011 correspondence submitted by the Veteran's wife.  

The Veteran reported that he had been married to his first wife for 10 years, but it ended after she complained about his weight and the fact that he was "not sensitive to her feelings."  He has 19 year old twins and he got along "OK" with them.  He reported that he had some friends at work and some friends in the Reserves.  He was not bothered by not having more friends.

The Veteran reported that he first had mental health treatment during his divorce in approximately 2000.  At that time, he talked to EAP counselor for six sessions.  He reported that in 2004 or 2005, he was seen for psychiatric and psychological care for 2-3 years.  He was prescribed Wellbutrin and Celexa.  He stated that stopped taking Celexa when he rejoined the Reserves, and then started again after he realized that he could not take it and still be in the Reserves.

The Veteran reported a depressed mood (said his mood was "kind of down...since I had my stent put in").  He said he was frustrated with ongoing chest pain.  He reported that he tended to dwell on his concerns about financial debt left over from the stent procedure.  He was less sociable when he is down, he had limited range of interests, and he had trouble getting motivated to do things he needs to do, such as getting up in time to take a shower.  He also reported anxiety.  He stated that he had some residual anxiety around his chest pain, vis a vis the sequence of events that led to formal diagnosis of his heart condition, which was delayed.  He reported chronic sleep impairment.  He had no trouble getting to sleep, but he would wake up 2-3 times per night, sometimes to use the bathroom.  However, he stated that he averaged 6-7 hours of sleep per night.  He reported mild memory loss, such as forgetting names, directions or recent events.  He believed that his memory had gotten worse in past several years.  He reported disturbances of motivation and mood.  He reported intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene (he missed showering approximately twice per week).

Following a thorough examination, the examiner opined that the Veteran suffered from occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Veteran exhibited social impairment in the following areas: reduced interest in socializing, within context of a somewhat a social personality style; intermittent marital conflict due to irritability, within context of a largely satisfying relationship.

Veteran exhibited occupational impairment in the following areas: mild intermittent problem with mental stamina associated with sleep problems and negative ruminative thought processes.

The examiner opined that it was less likely than not that the Veteran's dysthymic disorder was due to or the result of hi service connected disabilities.  He also opined that it was less likely than not that the dysthymic disorder was permanently aggravated by his service connected disabilities.  In coming to these conclusions, he noted that a review of his mental health treatment records showed a current pattern of symptoms that is chronic, but mild, especially as it pertained to occupational functioning.  He noted that treatment reports are mostly void of any mention of concerns about his medical status, but they are listed as one of his stressors.  If his concerns about his health were a primary cause of depression, then these issues would be more in the forefront when he is talking about his depression with treatment providers.  Second, there was a long reported history of depressive symptoms that clearly predate his stent procedure.  There were limited records directly pertaining to mental health, issues prior to late 2009, but they do note treatment of depression dating back to 2002.

The RO sought another VA opinion to either corroborate or contest the opinion of the December 2011.  In January 2014, Dr. J.N.O. reviewed the claims file and substantiated the December 2011 VA opinion.

The Veteran underwent another VA examination in July 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran described current mild depression and anxiety.  His sleep varied.  He stated that he typically had difficulty falling and staying asleep (often awakening to urinate).  He noted that a stressful dream might also waken him.  He stated that he dreamed of "weird stuff" and could not elaborate on details.  He did not describe re-experiencing of traumatic events in dream state consistent with PTSD or other trauma related disorder.  He reported chronic depression with isolative behaviors, feelings of withdrawal, decreased self-esteem, and low energy and motivation.  He noted that in the past, he would drink alcohol when feeling badly.  He would also have low appetite.  He believed that he lost weight on active duty while drinking
heavily, and that he has since re-gained the weight.  The examiner noted that the service records do not specifically show diagnosis or treatment for alcohol related illness.  The Veteran did not recall symptoms of depression ever causing work or
performance issues.  He described himself as a "workaholic" and could not recall having attendance problems.  He did not describe periodic spending sprees typical of mania.  He described negative ruminations, hearing the voice in his head, thinking negative thoughts about himself.  He stated that this was at its worst during his divorce process, in approximately 1999/2000.

Veteran recalled stress of his Honduras deployment, when he experienced some risky situations, for instance when he was "eating out in town and the power went out," and the cafe owner had the US soldiers hide in back 'just in case.'  Nothing serious happened.  He recalled installing some equipment at a special forces camp, where a helicopter landed and he heard some distant shooting.  He had no direct contact with or fire from enemy.

Veteran reported vague symptoms of anxiety related to fears of worsening cardiac illness, beginning in 2009, when chest pains were more persistent, necessitating evaluation.  He reported that he has occasional chest pains, which have been chronic despite stent placement.  He voiced concerns for his life expectancy. The Veteran's father and grandfather both had early life cardiac events.  He reported infrequent panic attacks in the past.  He believed that these started in Honduras.  He recalled having shortness of breath and numbness, tingling in hands and feet.  The feeling subsided.  He never sought evaluation for symptoms due to fears of negative repercussions.  He did not want medications or to be kicked out of military.  He reported that he knew of a soldier who was prescribed psychotropics and afterward acted differently.  The examiner noted that the service treatment records showed no recognition or treatment for panic symptoms.  The Veteran believed that he "may have" panic symptoms perhaps once per year now.  In general, he reported feeling nervous, not liking crowds, and a feeling of being on guard often.

The Veteran was administered the PHQ-9 Depression screen.  He scored a 5, which was a low score suggestive of minimal depression.  The Veteran stated that his symptoms of depression are much improved since years ago.  His energy, interest, and appetite levels were fairly good.  His concentration levels varied.  He had not been suicidal for many years.  He considered shooting himself during divorce but never actually attempted to harm himself.  

The examiner opined that it was less likely than not that the Veteran's persistent depressive disorder was caused by his service connected coronary artery disease.  She also opined that it is less likely than not that the Veteran's persistent depressive disorder has been aggravated (permanently worsened beyond its natural progression) by his coronary artery disease.  She noted that the Veteran had previously been evaluated for the same opinion on two separate occasions, and no specific aggravation or causation has been demonstrated.  She noted that no specific exacerbation of baseline depressive symptoms has been documented as solely related to cardiac medical condition.  In all available notes which reference depressive symptoms, situational stressors of family and work (Reserve duty pressures) have been referenced as precipitating significant depressive symptoms, and have been the focus of treatment in counseling.  She noted that the Veteran's symptoms of depression, formally diagnosed as persistent depressive disorder using DSM-5 nosology, by Veteran's own report began pre-military and were self- managed with binge alcohol use.  She reasoned that therefore, the Veteran's continued symptoms of depression cannot be said to be as likely as not directly caused by his coronary artery disease, which were diagnosed many years later.

She found that the Veteran's chronic mild depressive symptoms did not prompt
treatment or meet intensity or persistence level to prompt formal diagnosis until
many years following military service, during situational stressor of divorce in approximately 1999-2000, when he became suicidal and was treated with counseling and medications and reportedly improved, discontinued excess
alcohol use.  Symptoms at that time were later described as consistent with dysthymic disorder, and were unrelated to any medical conditions at that time.

She noted that the Veteran was later seen for chronic fatigue, anxiety, and depression in 2009.  Symptoms were at that time in the context of evaluation for chest pain, with angiogram, stent placement.  She found that the record shows symptoms that were very similar in nature and intensity to previously described and documented symptoms of depressive illness.  Therefore, symptoms were not deemed specifically caused or aggravated by coronary disease at that time, but rather were deemed a continuation of the prior illness, which at times had been mild or more moderate in degree.  When the Veteran experienced stent placement, he described some increased worry which would be normal in that setting.  He did not describe anxiety or depression symptoms which might fulfill criteria for secondary adjustment disorder, as he did not describe concerns that would be unexpected from the medical condition. Specifically, he did not describe distress that was out of proportion to his medical symptoms, and did not demonstrate social, occupational, or other significant impairment resulting from concerns related to chronic medication- managed chest pains.  Instead, the symptoms were described as very similar to chronic symptoms experienced during past situational stressors.  

The examiner acknowledged the clinical note dated 2011 in which there was described a "worsening" of symptoms.  However, she noted that no details were described and that the Veteran was not urgently referred to mental health for any reported worsening of symptoms.  Similarly, written complaints by his wife regarding Veteran's symptoms: "since receiving news of coronary artery disease...entire demeanor changed... feels every little twinge in heart, takes tons medications to reduce blood pressure, cholesterol, prevent clots, etc... wants to feel normal again, not have to worry... about something will happen again... more moody... periods where depressed or down, worries about health and life expectancy, sex drive diminished..." are not supported by Veteran's testimony or by described symptoms during this interview.  Veteran described depression as much improved, and anxiety as quite normal concern while complying with recommended treatment regimen, not unusual in an individual with chronic intermittent chest pains.  She found that the Veteran's symptoms of anxiety/worry were mild and did not meet specific criteria for separate diagnosis at this time. She stated that the Veteran had rational concerns during episodes of chest pain, given his personal and family history of severe cardiac disease and these concerns are not above and beyond what would typically be expected in such circumstances.  He continued to perform physical requirements at work without psychological distress.  Thus, his anxiety symptoms do not meet criteria for adjustment disorder, panic disorder, or other anxiety disorder at this time. Psychiatric symptoms have not interfered with his work routine.

The examiner noted that the Veteran's psychiatric symptoms are deemed mild or transient, with decrease in work efficiency or ability to perform occupational tasks only during periods of significant stress.  Symptoms are currently managed well with medications.  She noted that the Veteran did not describe higher level impairment.  He did not describe inability to perform work tasks, even at intermittent frequency.  Psychiatric symptoms have not interfered with work routine.  The Veteran described excellent work performance with no negative performance reviews.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's contention is that his psychological disability was aggravated by his service connected coronary artery disease.  He and his wife have testified that following the placement of a stent, the Veteran's mood changed for the worse.  The RO scheduled the Veteran for two VA examinations (December 2011 and July 2015).  Two medical opinions were obtained in conjunction with the examinations.  A third opinion was obtained in January 2014.  All three opinions weighed against the Veteran's claim.    The examiners noted that the psychiatric treatment reports seldom mentioned the Veteran's coronary artery disease.  

The Veteran and his wife have testified credibly that following the placement of a stent, his mood changed.  However, the Board notes that in order for service connection to be warranted for aggravation, the non-service connected disability must be permanently worsened beyond its natural progression.  In this case, the July 2015 VA examination revealed that the Veteran experienced minimal symptoms that were deemed mild or transient.  The examiner noted that they are currently managed well with medications.  She noted that the Veteran did not describe higher level impairment.  He stated that his symptoms of depression are much improved since years ago.  His energy, interest, appetite levels were fairly good.  His psychiatric symptoms do not interfere with his work routine.  The Veteran described excellent work performance with no negative performance reviews.

The December 2011, January 2014, and July 2015 VA examiners in concluded that the Veteran's psychiatric disability was not caused or aggravated by his service connected coronary artery disease.  The Board finds the opinions of the VA examiners to be persuasive evidence.  Indeed, they were based on a review of the record and the December 2011 and July 2015 opinions were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by clear rationales.  Moreover, no other competent evidence of record refutes the opinions.  

The Veteran himself believes that his current psychiatric disability was caused or aggravated by his service connected coronary artery disease.  The Board notes that Veteran (and his spouse) is considered competent to report the observable manifestations of the Veteran's claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the causation and/or aggravation of a psychiatric disability by service connected coronary artery disease falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric condition to include anxiety disorder and dysthymic disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection of an acquired psychiatric condition to include anxiety disorder and dysthymic disorder, chronic is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


